UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1028



BENJAMIN S. PACE, III,

                                              Plaintiff - Appellant,

          versus


JACKIE SMITH; ALBERTA SMITH,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cv-00188-BO)


Submitted:   March 23, 2007                 Decided:   April 27, 2007


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin S. Pace, III, Appellant Pro Se. John Wayne Welch, Jr.,
KIRK, KIRK, HOWELL, CUTLER & THOMAS, LLP, Wendell, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Benjamin S. Pace, III, appeals the district court’s order

dismissing his complaint for lack of subject matter jurisdiction.

As a preliminary matter, we deny Appellees’ motions to dismiss, to

strike, and for sanctions.    We have also reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.     See Pace v. Smith, No. 5:05-cv-

00188-BO (E.D.N.C. Oct. 3, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -